DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Action is in response to the patent application filed on August 14, 2019. Claims 1-20 are currently pending. Claims 5-20 are withdrawn by Applicant’s election. Claims 1-4 are fully examined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, drawn to viewership data management, classified in H04L 2209/60.
II. 	Claims 5-20, drawn to identity management in a transaction, classified in G06Q 20/4014. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as  has separate utility such as identity management in a transaction. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different   classification;
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
During a telephone conversation with Applicant’s Representative Mr. Jonathan Cheng on February 23, 2022, a provisional election was made to prosecute the invention of Group I, claims 1-4.  Affirmation of this election must be made by applicant 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-4 are directed to a method (process). Therefore, these claims fall within the four statutory categories of invention.
Claims 1-4 are directed to the abstract idea of receiving and storing data, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to receiving and storing data. Specifically, claim 1 recites obtaining viewership data, receiving a request for access to the viewership data according to a set of terms, storing the viewership data, receiving information for a transaction involving the viewership data, and storing information for the transaction, which is bookkeeping/accounting  practice for recording transaction information and therefore is a fundamental economic principle or practice grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving and storing data. Accordingly, the claims recite an abstract idea (See 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a media device, and at least one public distributed ledger, merely use a computer as a tool to perform the abstract idea, specifically, obtaining viewership data, receiving a request for access to the viewership data according to a set of terms, storing the viewership data, receiving information for a transaction involving the viewership data, and storing information for the transaction. The use of a media device and at least one public distributed ledger, as tools to implement the abstract idea, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a media device and at least one public distributed ledger, to perform the steps amounts to no more than using computing devices or processors to automate and/or implement the abstract idea of receiving and storing data.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving and storing data.
Dependent claim 2, describes determining that the transaction satisfies the set of terms, which is an agreement in the form of contracts and therefore is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Dependent claim 3 describes determining identity of a viewer, mapping the identity to a temporary identifier, and storing the temporary identifier in the at least one public distributed ledger, which is managing personal behavior or relationship or interactions between people, grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Dependent claim 4 describes providing cryptocurrency as compensation and storing information of the crypto currency, which is making payment for a transaction and therefore is a 
Therefore, while dependent claims, which represent additional language, slightly modify the analysis provided with respect to independent claim 1, these additional elements/functions are insufficient to render the dependent claims eligible. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US Patent Publication No. 2003/0158789) in view of Tran et al. (US Patent Publication No. 2019/0361917)
With respect to claim 1, Miura et al. teach:
obtaining, from a media device, viewership data for a viewer; (content watching information is obtained from viewer apparatus by content evaluation apparatus [0053], [0056], [0072], [0074])
receiving a request for access to the viewership data according to a set of terms; (watching information input means 314 of content distribution apparatus [0280]-[0282])
storing the viewership data and the set of terms to at least one …ledger; (watching information is stored in storage 500 [0061]-[0062])

storing information for the transaction to the at least one…ledger. ([0077], [0176], sales information database [0493])
	Miura et al. do not explicitly teach:
	at least one public distributed ledger,
	However, Tran et al. teach:
at least one public distributed ledger, ([0147]-[0148])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blockchain based cryptographic currency trading, as taught by Tran et al. into the content providing system of Miura et al., in order to enable using a distributed ledger (blockchain) for storing viewership data and payment related data. (Tran et al., Abstract, [0122], [0147]) 
With respect to claim 2, Miura et al. and Tran et al. teach the limitations of claim 1.
Moreover, Miura et al. teach:
determining that the transaction satisfies the set of terms before allowing the transaction to proceed. ([0147])
With respect to claim 3, Miura et al. and Tran et al. teach the limitations of claim 1.
Moreover, Tran et al. teach:
determining an identity of the viewer; ([0168]-[0169], [0214])

storing the temporary identify with the viewership data in the at least one public, distributed ledger without other identifying information for the viewer. ([0277]-[0280])
With respect to claim 4, Miura et al. and Tran et al. teach the limitations of claim 1.
Moreover, Tran et al. teach:
providing cryptocurrency as compensation for the transaction; ([0126]-[0127], [0131])
storing information for the cryptocurrency to the at least one public, distributed ledger. ([0147], [0199])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caldwell (2019/0220836), Kempf (11,263,204), Kaufman (2020/0037035), Radcliffe (2018/0336577).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685